Title: To James Madison from Daniel Carroll, 29 March 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town March 29th. 1792
I wrote a few lines by last post—Since which I have had some Conversation with Col Forrest who says that all the Maryland Delegation will be against the Assumption excepting one viz. Mr Sterrett. He is very possitive in his declarations, but I will not vouch for their being worthy of dependance.
Mr. Stuart & myself have been here since Monday. We have enterd on some matters as you may be inform’d of perhaps from Mr. Jefferson. We had reason to expect Mr Ellicot. His absence with the plan occasions considerable dificulties. Mr Johnsons Mother in Law died last Tuesday; we shall now I expect have him with us very soon. Comps. to Mr Carroll to whom I shall probably write by the next post. Will not the Confusion which has taken place in Consequence of Duers failure check the Spirits of those who were for a further assumption—or if I may say the Assuming Spirits? Yrs, My dear Sir, affectionately
Danl. Carroll
